Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered July 2, 2002, convicting him of murder in the second degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly denied the motion to vacate his plea of guilty. The defendant knowingly, intelligently, and voluntarily pleaded guilty, and the record does not support his claims of coercion and ineffective assistance of counsel (see People v Fiumefreddo, 82 NY2d *504536 [1993]; People v Sloane, 13 AD3d 400 [2004]; People v Curras, 1 AD3d 445 [2003]).
The defendant also knowingly, intelligently, and voluntarily waived his right to appeal (see People v Lopez, 6 NY3d 248 [2006]; People v Callahan, 80 NY2d 273 [1992]; People v Ciatto, 290 AD2d 560 [2002]). Thus, review of his challenge to the Supreme Court’s suppression determination is foreclosed by this waiver (see People v Kemp, 94 NY2d 831 [1999]; People v Sloane, 13 AD3d 400 [2004]).
Finally, appellate review of the defendant’s remaining contention was forfeited by his plea of guilty (see People v Shearer, 29 AD3d 608 [2006]). Crane, J.P., Ritter, Rivera and Lunn, JJ., concur.